          Case 1:18-cr-00373-RJS Document 706 Filed 07/23/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 UNITED STATES OF AMERICA


          -v-
                                                                No. 18-cr-373 (RJS)
                                                                     ORDER
 ROBERT RHODES,

                                Defendant.


RICHARD J. SULLIVAN, Circuit Judge:

         The Court is in receipt of an ex parte letter from Epstein Sacks PLLC, Defendant’s former

counsel, requesting time to speak with Defendant to determine whether he requires assistance in

making his motion for compassionate release under the First Step Act of 2018, 18 U.S.C. § 3582

(Doc. No. 705). The Court has granted that request. Accordingly, the July 24, 2020 deadline for

the government to file a letter setting forth its position on Defendant’s request is adjourned sine

die.



SO ORDERED.

Dated:          July 23, 2020
                New York, New York


                                                     RICHARD
                                                     RI
                                                     R ICHARD J. SULLIVAN
                                                     UNITED STATES CIRCUIT JUDGE
                                                     Sitting by Designation
